DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is being considered by the examiner.
Claim Objections
Claim 25 objected to because of the following informalities: 
Claim 25 depends from claim 21 and recites “wherein the units of time correspond to at least one of an hour and a half hour” however, “units of time” is disclosed in Claim 23.
For the purpose of examination the Examiner has assumed that Claim 25 depends from Claim 23. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,440,421. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.



Instant Application No. 16/595,382
U.S. Patent No. 10,440,421
21. A method, comprising:
1. A method, comprising: 
receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); 
receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); 
accessing EPG information stored in an EPG information portion of a memory medium of the media device;
accessing EPG information stored in an EPG information portion of a memory medium of the media device, wherein the EPG information identifies a plurality of programs that are scheduled for broadcast, wherein the EPG information of each program indicates one of a scheduled presentation start time and an end time of the program or the start time and a duration of the program, and wherein the EPG information of each program further identifies a station that is scheduled to present the program, wherein the station is identified using one of a station channel number and station call letters that are associated with the station;
generating an enhanced EPG, wherein the enhanced EPG includes a reduced size video, a mini guide, a single channel guide bar, and a preview guide bar; and
generating an enhanced EPG, wherein the enhanced EPG consists of a reduced size video, a mini guide, a single channel guide bar and a preview guide bar; 
communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display; 
and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display, wherein the reduced size video presents a video portion of a program that is currently being presented at the media device when the user request to view presentation of the EPG is received, 
wherein the mini guide comprises:
a plurality of first channel information blocks arranged in a first vertical column, wherein a width of each of the plurality of first channel information blocks is a predefined first width, and wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters; 
wherein the mini guide comprises: 
a plurality of first channel information blocks arranged in a first vertical column, wherein a width of each of the plurality of first channel information blocks is a predefined first width, and wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters;
and a plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column, wherein each one of the plurality of first program information blocks is adjacent to and is 


wherein the single channel guide bar consists of: a single program information guide bar that is defined by a second channel information block and a plurality of second program information blocks arranged in a row, wherein the second channel information block identifies a user selected station that is broadcasting the program that is currently being presented at the media device, and wherein the second channel information block is the only channel information block included in the single channel guide bar; wherein the row of the plurality of second program information blocks is adjacent to and horizontally aligned with the second channel information block, wherein each of the plurality of second program information blocks identify the programs scheduled for presentation by the selected station indicated in the second channel information block, and wherein the plurality of second program information blocks are arranged in a time ordered sequence of presentation; and a time scale bar that is located adjacent to, and is located above or below, the program information guide bar, wherein the time scale bar is divided up by units of time, and wherein the preview guide bar comprises supplemental information, wherein in response to a user focusing on one of the plurality of first channel information blocks of the mini guide, the preview guide bar presents supplemental information pertaining to the focused one of the plurality of first channel information blocks of the mini guide, wherein in response to the user focusing on the channel information block of the preview guide bar, the preview guide bar presents supplemental information pertaining to the focused station, 


Similarly, Claims 22-41 correspond to claims 2-21 of the Patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander US Patent No. 6,177, 931 in view of Otsuki US Patent No. 5,929,932 in further view of Kim et al. US Patent Publication No. 2007/0022450.

Regarding Claim 21, Alexander discloses a method, comprising:
receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG) [Figure 2 buttons (35) for activating function of a display, col. 3, lines 20 - 35); 
EPG database);
	generating an enhanced EPG [Figure 1], wherein the enhanced EPG includes a reduced size video (Figure 1 PIP Window (12)), a mini guide (Figure 1 grid guide 22) , and a preview guide bar (Figure 1 transport guide bar 20); and
	and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display (Figure 5 & col. 3, lines 1 - 7);
	wherein the mini guide (Figure 5; channel information - ABC, FOX, CBS and program information - PRIME TIME LIVE, NEWS, WALKER TEXAS RANGER) comprises:
	a plurality of first channel information blocks arranged in a first vertical column (Figure 5 channel information – ABC, FOX, CBS arranged vertically),
wherein a width of each of the plurality of first channel information blocks is a predefined first width, and wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters (Col. 22 lines 48-56 & Figure 5 column with ABC, FOX, and CBS having the same width); 
and  plurality of first program information blocks (Figure 5 program information – PRIME TIME LIVE, NEWS, WALKER TEXAS RANGER) arranged in a second vertical column that is adjacent to the first vertical column, wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks (Figure 5, program information such as PRIME TIME LIVE, NEWS, WALKER TEXAS RANGER horizontally aligned with ABC, FOX and CBS),

Alexander teaches a program information section horizontally aligned with station information in Fig. 5 but does not teach

wherein a width of each of the plurality of first program information blocks of the mini guide are a second predefined width, 
wherein the second predefined width of each of the plurality of first program information blocks is the same, 
and wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block.

In an analogous art, Otsuki teaches
wherein a width of each of the plurality of first program information blocks of the mini guide are a second predefined width, wherein the second predefined width of each of the plurality of first program information blocks is the same (Figure 9 Width of channel information CH001 -CH007 being the same and width of PROGRAM1 - PROGRAM 7 being the same) and
and wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block (Figure 9, Col. 8, lines 34 – 42 program guide with channel information and program information for only the current time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s EPG displaying system to include a system that displays less program information as described in Otsuki’s program guide display system for the advantage of improving user experience by having a larger area for video viewing while navigating the guide as described in Otsuki col. 8, lines 38 - 39.

In an analogous art, Kim discloses an enhanced EPG that includes a single channel guide bar [Figure 6A and [0050]]. 
Therefore, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Alexander, Otsuki, and Kim, before the effective filing date of the claimed invention to provide an electronic program guide (EPG) which is displayed on a portion of a screen of a display unit and by which a user may easily browse broadcasting information on channels, when changing the channels [Kim 0003].

Regarding Claim 22, the combination of Alexander, Otsuki, and Kim disclose a method wherein the reduced size video presents a video portion of a program that is currently being presented at the media device when the user request to view presentation of the EPG is received [Alexander col. 4 lines 1- 12 PIP of current station].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander US Patent No. 6,177, 931 in view of Otsuki US Patent No. 5,929,932.

Regarding Claim 26, Alexander discloses a method, comprising:
receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG) [Figure 2 buttons (35) for activating function of a display, col. 3, lines 20 - 35); 
accessing EPG information stored in an EPG information portion of a memory medium of the media device (col. 8, lines 19-30 col. 33, line 52 -56; EPG database);

	and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display (Figure 5 & col. 3, lines 1 - 7);
	wherein the mini guide (Figure 5; channel information - ABC, FOX, CBS and program information - PRIME TIME LIVE, NEWS, WALKER TEXAS RANGER) comprises:
	a plurality of first channel information blocks arranged in a first vertical column, wherein a width of each of the plurality of first channel information blocks is a predefined first width (Figure 5 & col. 22, lines 48 - 56; channel information - ABC, FOX, CBS arranged vertically and of the same width, EPG not including ads (MTV SPICE GIRLS CONCERT)), and
wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters (Figure 5; column with ABC, FOX and CBS).

Alexander teaches a program information section horizontally aligned with station information in Figure 5 but does not teach
the plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column, 
wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks, 
and wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block.

the plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column, wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks (Figure 9; each one of channel information blocks CH001 - CH007 being aligned to each one of PROGRAM1 - PROGRAM 7), and
wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block (col. 8, lines 34- 42; displaying only current programs).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s EPG displaying system to include a system that displays less program information as described in Otsuki’s program guide display system for the advantage of improving user experience by having a larger area for video viewing while navigating the guide as described in Otsuki col. 8, lines 38 - 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Davis US 20160134910 A1, Ferren US 20130290233 A1, Ferren US 20130019263 A1, Kim US 20040239809 A1, Kim US 20070022450 A1, Mankowitz US 5559550 A, Mears US 20040148628 A1, Ostrowska US 20050155052 A1, Smith US 9843841 B2, Stark US 9930417 B2 and Westberg US 20060174270 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424